EXHIBIT 10.61
LONG-TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT
     THIS LONG-TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT (the “Award
Agreement”) is made the __ day of _____, ____ (the “Grant Date”), by and between
Citizens Republic Bancorp, Inc. (the “Company”) and the undersigned (the
“Grantee”), pursuant to the Citizens Republic Bancorp, Inc. Stock Compensation
Plan (the “Plan”). Capitalized terms not defined in this Award Agreement shall
have the meanings respectively ascribed to them in the Plan.
     WHEREAS, the Company desires to encourage Grantee to make greater efforts
on behalf of the Company and its Affiliates to achieve the Company’s long-term
business plans and objectives and to further identify the interests of Grantee
with the interests of the Company’s shareholders;
     WHEREAS, the Company desires to grant this long-term restricted stock unit
(“RSU”) Award to Grantee pursuant to the Plan; and
     WHEREAS, prior to the Grant Date, the Company received funding under the U.
S. Treasury’s Capital Purchase Program and became subject to the Troubled Asset
Relief Program (“TARP”) and certain compensation restrictions under the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, and rules, regulations, programs and
interpretations promulgated thereunder, including the TARP Standards for
Compensation and Corporate Governance, Interim Final Rule, as it may be amended
from time to time, and this Award is subject to such compensation restrictions;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed between the parties as
follows:
     1. Grant of Restricted Stock Unit Award. Subject to the terms and
conditions hereof, including without limitation the restrictions set forth in
this Agreement, the Company hereby grants to Grantee a total of ________ RSUs to
receive one share of the Company’s Common Stock for each RSU at the time the
applicable restrictions lapse, less any shares withheld to satisfy income and
employment tax withholding requirements. Fifty percent (50%) of the RSUs shall
be performance-based (“Performance-Based”) and 50% shall be time-based
(“Time-Based”), subject to the restrictions described below.
     2. Performance-Based RSUs Subject to Award.
          (a) Fifty percent (50%) of the Performance-Based portion of the Award
(______ RSUs) is subject to the Company’s attainment of the designated Pre-Tax,
Pre-Provision Income target for fiscal year 2010 (75% weighting), and the
Company’s attainment of the designated Total Provision Expense for fiscal year
2010 (25% weighting). The two targets are separate, and the attainment of one
target but not both will not preclude payment of the percentage of RSUs
attributable to the attained target, subject to satisfaction of the vesting and
lapse restrictions described herein. RSUs attributable to a Section 2(a) target
that is not attained automatically shall be forfeited as of the last day of the
Company’s 2010 fiscal year. The percentage of RSUs attributable to an attained
target under the Section 2(a) portion of the Award shall 100% vest on the second
anniversary of the Grant Date if the Grantee has been continuously employed with
the Company or an Affiliate between the Grant Date and the second anniversary of
the Grant Date. Provided; however, that the RSUs subject to Section 2(a) of the
Award shall not be transferred, pledged, assigned or otherwise alienated or
hypothecated until the later of the vesting date and the date(s) on which the
RSUs are no longer subject to the TARP limitations set forth in Section 4 below,
at which time the restrictions on the Section 2(a) RSUs shall lapse, and the
associated

70



--------------------------------------------------------------------------------



 



number of RSUs shall be settled in freely transferable shares of the Company’s
Common Stock, which may occur in installments, if so required by Section 4.
          (b) Fifty percent (50%) of the Performance-Based portion of the Award
(________ RSUs) is subject to the Company’s attainment of the designated
Pre-Tax, Pre-Provision Income target for fiscal year 2011 (75% weighting), and
the Company’s attainment of the designated Total Provision Expense for fiscal
year 2011 (25% weighting). The two targets are separate, and the attainment of
one target but not both will not preclude payment of the percentage of RSUs
attributable to the attained target, subject to satisfaction of the vesting and
lapse restrictions. RSUs attributable to a Section 2(b) target that is not
attained automatically shall be forfeited as of the last day of the Company’s
2011 fiscal year. The percentage of RSUs attributable to an attained target
under the Section 2(b) portion of the Award shall 100% vest on the second
anniversary of the Grant Date if the Grantee has been continuously employed with
the Company or an Affiliate between the Grant Date and the second anniversary of
the Grant Date. Provided; however, that the RSUs subject to Section 2(b) of the
Award shall not be transferred, pledged, assigned, or otherwise alienated or
hypothecated until the later of the vesting date and the date(s) on which the
RSUs are no longer subject to the TARP limitations set forth in Section 4 below,
at which time the restrictions on the Section 2(b) RSUs shall lapse, and the
associated number of RSUs shall be settled in freely transferable shares of the
Company’s Common Stock, which may occur in installments, if so required by
Section 4.
     3. Time-Based RSUs Subject to Award. The RSUs subject to the Section 3
Time-Based portion of the Award (__________ RSUs) shall 100% vest on the third
anniversary of the Grant Date if Grantee has been continuously employed with the
Company or an Affiliate between the Grant Date and the third anniversary of the
Grant Date. Provided; however, that the RSUs shall not be transferred, pledged,
assigned, or otherwise alienated or hypothecated until the later of the vesting
date and the date(s) on which the RSUs are no longer subject to the TARP
limitations in Section 4 below, at which time the restrictions on the Section 3
RSUs shall lapse, and the associated number of RSUs shall be settled in freely
transferable shares of the Company’s Common Stock, which may occur in
installments, if so required by Section 4.
     4. Additional TARP Restrictions.
     Notwithstanding the vesting terms described above (or in any other
employment or severance agreement), the RSUs subject to the Award shall not be
settled in freely transferable shares of the Company’s Common Stock earlier than
the following schedule (except as necessary to reflect a merger or acquisition
of the Company):
          (a) 25% of the RSUs subject to the Award at the time the Company
repays 25% of the aggregate financial assistance received by the Company under
TARP;
          (b) An additional 25% of the RSUs subject to the Award at the time the
Company repays 50% of the aggregate financial assistance received by the Company
under TARP;
          (c) An additional 25% of the RSUs subject to the Award at the time the
Company repays 75% of the aggregate financial assistance received by the Company
under TARP; and
          (d) An additional 25% of the RSUs at the time the Company repays 100%
of the aggregate financial assistance received by the Company under TARP.
     5. Lapse of Restricted Period.
          (a) Subject to compliance with Sections 6 and 7, restrictions on RSUs
subject to the Award shall be deemed to lapse at the close of business on the
later of the vesting date and the date on which the RSUs are no longer subject
to the TARP limitations set forth in Section 4. Notwithstanding the foregoing,
in the event of Grantee’s (i) death, (ii) Disability, (iii) retirement or
(iv) termination of

71



--------------------------------------------------------------------------------



 



employment that would entitle Grantee to severance payments pursuant to the
provisions of the Company’s Severance Pay Plan, as in effect from time to time
(the “Severance Pay Plan”), the outstanding Time-Based RSUs, and the
Performance-Based RSUs that have satisfied the Company’s performance targets but
are not vested, shall vest based on the number of months that have lapsed in the
vesting period. For purposes of this Agreement, notwithstanding the definition
in the Plan document, “retirement” shall mean Grantee’s cessation of employment
for reasons other than Cause following the later of Grantee’s 55th birthday and
completion of five years of employment with the Company or an Affiliate. All
outstanding RSUs shall 100% vest in the event of a Change in Control. Upon the
later of the vesting date and the date(s) on which such RSUs are no longer
subject to the TARP limitations in Section 4, the associated number of RSUs
shall be settled in freely transferable shares of the Company’s Common Stock. If
Grantee’s employment with the Company or its Affiliates terminates prior to full
vesting other than under the circumstances described in this Section 5, any
portion of the Award that has not vested at the time of such termination shall
be forfeited.
          (b) Until the lapse of all applicable restrictions described in
Sections 2 through 5 on RSUs subject to this Award, any certificate evidencing
the shares subject to the Award shall carry the following restrictive legend:
The sale or other transfer of the restricted stock units represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Citizens Republic Bancorp
Stock Compensation Plan (the “Plan”), rules and administrative guidelines
adopted pursuant to such Plan and an Agreement dated May 4, 2010. A copy of the
Plan, such rules and such Agreement may be obtained from the Secretary of
Citizens Republic Bancorp, Inc.
          (c) The Company reserves the right to place stop transfer instructions
on the RSUs which are subject to the restrictions described in Sections 2(a),
2(b) and 3 of this Agreement. Grantee shall be entitled to removal of such
legend and stop transfer instructions at the time or times provided by, and in
accordance with, Section 10.3 of the Plan.
     6. Restrictive Covenants.
          As consideration for the grant of this Award, Grantee agrees to comply
with and be bound by the following restrictive covenants:
          (a) Non-Disclosure of Confidential Information. All “Confidential
Information” concerning Company and its customers shall be kept strictly
confidential and shall not be disclosed by Grantee to any third parties or used
by Grantee in a manner contrary to Company’s interests at any time without the
prior consent of Company, except as required by law. “Confidential Information”
includes customer and client lists and all customer, technical, business,
marketing, financial, systems and personnel information from whatever source,
the disclosure of which might be contrary to the interests of Company, excluding
information which is or becomes publicly available other than by Grantee’s acts
or omissions. All Confidential Information and all other property of Company
will be returned to Company on or before the date Grantee’s active status
terminates, and Grantee will not retain any copies in any form.
          (b) Non-Solicitation of Employees and Customers. During Grantee’s
employment and for a period of one year following Grantee’s termination of
employment for any reason, including retirement, Grantee shall not, without the
prior written consent of Company:
               (i) on his/her own behalf or on behalf of any third party,
whether directly or indirectly, hire or employ, attempt to hire or employ, or
solicit, encourage or induce to leave employment with Company or to accept
employment elsewhere than Company, any person who was employed by Company at any
time during the 18-month period beginning six months prior to the termination of
Grantee’s employment and ending one year after such termination.

72



--------------------------------------------------------------------------------



 



               (ii) on his/her own behalf or on behalf of any third party,
whether directly or indirectly, provide, sell, market or endeavor to provide,
sell or market any Competing Services to any Restricted Customers (as such terms
are defined below), or otherwise solicit or communicate with any Restricted
Customers for the purpose of selling or providing any Competing Services.
“Competing Services” means any products or services that are similar to or
competitive with the products and services sold or offered by Company.
“Restricted Customers” means any of Company’s current, former, or prospective
customers to whom Grantee provided services, with whom Grantee had business
contact on behalf of Company, with respect to whom Grantee has confidential
information, or with whom Grantee had any responsibilities during the last two
years of Grantee’s employment with Company.
          (c) Non-disparagement. During Grantee’s employment and following
Grantee’s termination of employment for any reason, including retirement,
Grantee shall not publicly or privately make disparaging comments with respect
to Company or it’s management in general and specifically with respect to any of
Company’s personnel, operations, products, policies or practices.
          (d) Non-Competition. During Grantee’s employment and for a period of
one year following Grantee’s termination of employment for any reason, including
retirement, Grantee shall not, without the prior written consent of Company,
become employed by (including self-employment) or otherwise provide services to
or on behalf of any person or entity whose business competes with Company where
both:
               (i) Grantee will be called to perform the same or substantially
similar functions to those which Grantee performed while employed by Company
during the one-year period prior to the termination of Grantee’s employment, and
               (ii) Grantee will, by virtue of the new business relationship, be
acting in a manner which is or may reasonably be expected to be prejudicial to
or in conflict with the interests of Company, as determined in the reasonable
discretion of the Chief Executive Officer of Company or the Chief Executive
Officer’s designee.
The restrictions set forth in this paragraph 6(d) shall not apply following a
termination of Grantee’s employment that would entitle Grantee to severance
payments pursuant to the provisions of the Company’s Severance Pay Plan.
          (e) Subsequent Assistance. Following Grantee’s termination of
employment for any reason, (other than death and in certain instances,
Disability) Grantee shall furnish such reasonable subsequent assistance
requested by Company that is deemed material to the transition of
responsibilities from Grantee to his or her successor.
          (f) Reformation. If any portion of these restrictive covenants is
found to be unenforceable, any court of competent jurisdiction may reform the
restrictions as to time, geographical area or scope to the extent required to
make the provision enforceable under applicable law.
          (g) Disclosure of Information. Grantee hereby agrees that he/she shall
provide Company with any information reasonably requested to determine
compliance with these restrictive covenants and authorizes Company to disclose
the covenants and the remedies for their violation to any third party who might
be affected thereby, including Grantee’s prospective employer.
          (h) Cancellation and Other Remedies. If Grantee violates the
restrictive covenants described in Sections 6(a) through 6(e) above:
               (i) all RSUs subject to this Award that are subject to
restriction shall be forfeited immediately,

73



--------------------------------------------------------------------------------



 



               (ii) all RSUs that were covered by this grant and were settled in
freely transferable shares of Company Common Stock within the period beginning
one year prior to the termination of Grantee’s employment, net of any taxes
withheld (whether withheld in cash or shares), shall be canceled immediately for
no consideration, and
               (iii) Grantee shall be required to reimburse Company in an amount
equal to any gain realized by Grantee (determined as of the sale date) with
respect to the sale of any shares originally granted as RSUs pursuant to this
Award within the period beginning one year prior to the termination of Grantee’s
employment and ending six (6) months after the termination of Grantee’s
employment, net of any taxes withheld (whether withheld in cash or shares).
          Grantee acknowledges that a violation or attempted violation on his or
her part of the restrictive covenants set forth in Sections 6(a) relating to
disclosure of Confidential Information, 6(b) relating to solicitation of
Company’s employees and customers and 6(c) relating to the making of disparaging
comments concerning Company shall cause immediate and irreparable damage to
Company, and therefore agrees that Company shall be entitled as a matter of
right to an injunction from any court of competent jurisdiction restraining any
violation or further violation of such terms, such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies Company
may have under law or equity. With respect to any violation of the restrictive
covenants set forth in Sections 6(d) relating to noncompetition and 6(e)
relating to subsequent assistance, the right to injunctive relief shall not
apply and only the remedies set forth in sub-sections 6(h)(i), (ii) and
(iii) shall be available to Company. In any action or proceeding by Company to
enforce these restrictive covenants where Company is the prevailing party,
Company shall be entitled to recover from Grantee its reasonable attorneys’ fees
and expenses incurred in such action or proceeding.
     7. Clawback. Grantee acknowledges that this Award is subject to all
applicable clawback policies of the Company, including but not limited to
recovery or “clawback” by the Company if the lapse of restrictions on RSUs
subject to the Award is or was based on materially inaccurate financial
statements or violates TARP or the rules, regulations and/or government guidance
issued thereunder. Grantee acknowledges that this Award Agreement may be amended
as necessary to comply with the requirements and/or limitations under TARP or
any other federal requirements, which could include revocation of all or a
portion of the Award.
     8. Code Section 409A and TARP. It is intended that this Award Agreement and
RSUs granted pursuant to the Award shall be exempt from or in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
RSUs subject to the Award become subject to taxation under Code Section 409A,
Grantee agrees that the Company, without the consent of Grantee, may modify this
Award Agreement to the extent and in a manner that the Company deems necessary
or advisable or shall take such other action or actions, including an amendment
or action with retroactive effect, which the Company deems appropriate to keep
the Award from being subject to Code Section 409A or to amend the Award to
comply with Code Section 409A.
     9. Non-Assignability of Award.
     (a) The Award hereby granted shall not be transferable. No purported
assignment or transfer of this Award, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the purported assignee or transferee any interest or right whatsoever. For
the avoidance of doubt, the parties acknowledge that this Section 9 applies to
the Award itself, not to the RSUs or settlement of the RSUs in shares of the
Company’s Common Stock, and that the transferability of the RSUs subject to the
Award and the settlement of the RSUs in shares of the Company’s Common Stock
shall be governed by Sections 2 through 7 of this Agreement.
     (b) This Award is subject to TARP and in accordance with the Preamble to
the Interim Final Rule, is intended to satisfy the short-term deferral rule
under Code Section 409A, and pursuant to the Preamble intends that settlement of
the Award shall not be treated as a payment outside of the short-term deferral
rule if the settlement is made promptly following the first date on which the
payment could be

74



--------------------------------------------------------------------------------



 



made without violating TARP and the agreement between the Company as the TARP
recipient and the U.S. Department of Treasury.
     10. Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the RSUs covered by
this Award, the rights of Grantee are subject to adjustment as provided in
Section 9.1 of the Plan to the extent deemed necessary by the Committee.
     11. No Shareholder Rights. During the Restricted Period, Grantee shall not
be considered the record owner of the shares subject to this RSU Award and shall
have no rights of a shareholder (including no voting and dividend rights) with
respect to the shares subject to the Award. Notwithstanding the foregoing, if
Grantee’s RSUs are settled into freely transferable shares of Company Common
Stock, at the time of settlement, Grantee shall receive payment in accordance
with Section 4.6 of the Plan for dividend equivalents on the number of shares
settled that had paid dividends during the Restricted Period.
     12. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of Grantee for federal income tax purposes with
respect to any RSUs subject to this Award, Grantee shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, all
federal, state and local income and employment taxes that are required by
applicable laws and regulations to be withheld with respect to such amount.
Grantee authorizes the Company to withhold from his or her compensation,
including withholding from Grantee’s Award, to satisfy any income and employment
tax withholding obligations in connection with the Award. If Grantee is no
longer employed by the Company at the time any applicable taxes are due and must
be remitted by the Company, Grantee agrees to pay applicable taxes to the
Company, and the Company may delay removal of the restrictive legend until
proper payment of such taxes has been made by Grantee. Grantee may satisfy such
obligations under this Section 12 by any method authorized under Section 10.5 of
the Plan.
     13. Notices. Every notice relating to this Award Agreement shall be in
writing and if given by mail shall be given by registered or certified mail with
return receipt requested. All notices to the Company shall be delivered to the
Secretary of the Company at the Company’s headquarters. All notices by the
Company to Grantee shall be delivered to Grantee personally or addressed to
Grantee at Grantee’s last residence address as then contained in the records of
the Company or such other address as Grantee may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to Grantee at Grantee’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.
     14. Governing Law. This Award Agreement (a) shall be governed by and
construed in accordance with the laws of the State of Michigan without giving
effect to conflict of laws, and (b) is not valid unless it has been signed by
Grantee and the Company.
     15. Provisions of Plan Controlling. Except as provided in Sections 2, 4, 6
and 7 of this Agreement, the provisions hereof are subject to the terms and
provisions of the Plan, and in the event of any conflict between the provisions
of this Agreement and the Plan , the provisions of the Plan shall control,
except with regard to Sections 2, 4, 5, 6 and 7.
     16. Acceptance of Agreement. This Agreement must be accepted by Grantee on
the Solium web site no later than the close of business on June 4, 2010. In the
event that this Award Agreement is not accepted by Grantee pursuant to the
procedures set forth on the Solium web site, the RSUs granted hereunder shall be
canceled immediately and Grantee shall forfeit all rights hereunder.
     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
as of the day and year first above written.
GRANTEE CITIZENS REPUBLIC BANCORP, INC.
 

_______________________   By: ______________________ 

75



--------------------------------------------------------------------------------



 



Appendix to Long-Term Incentive Restricted Stock Unit Agreement
The form of this Agreement was used in connection with the May 4, 2010 grant of
Company restricted stock units in the amount listed to the following Named
Executive Officer.

        Name of Executive Officer   Number of Restricted Stock Units
Thomas W. Gallagher
    104,476

76